              Case: 2:20-cr-00062-SDM Doc #: 9 Filed: 03/31/20 Page: 1 of 1 PAGEID #: 29



                                      United States District Court
                                       Southern District of Ohio
                                  Eastern Division at Columbus, Ohio

United States of America

-vs-                                                              Case No. 2:20-cr-62 (1)

Steven G. Rosser


                                        COURTROOM MINUTES
                                           Initial Appearance

U.S. Magistrate Judge Kimberly A. Jolson               Date: March 31, 2020 @ 12:15 p.m.
Deputy Clerk           Jessica Rector                  Counsel for Govt:      Kevin Kelley
Court Reporter         CourtSmart                      Counsel for Deft(s):   Bob Krapenc
Interpreter                                            Pretrial/Probation:
Log In                 12:55 p.m.                      Log Out                1:05 p.m.


Defendant consents to video appearance.

Defendant advised of rights, charges, and penalties.

Defendant has retained counsel.

Government does not seek detention.

Order setting conditions of release issued.

Plea of not guilty entered to counts 1-3.

Government motion to unseal case is granted.
